EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner notes that the following amendments address minor typographical mistakes. 

Claim 13, line 3 is amended as follows:  “configured to be put into [[a]] contact with a skin.”

Claim 25, line 3 is amended as follows:  “a mold with the mixture of the carrier bio-soluble agent with [[an]] the active component,”

Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 10/12/2021 and in view of the Examiner’s Amendment contained in the present Action, could either not be found or was not suggested in the prior art of record. With respect to claims 1, the prior art of record does not disclose or render obvious at the effective filing date of the invention:  the feature of a microneedle matrix containing more than one microneedle, wherein each microneedle has a base, a cone-shaped sharp end made of a mixture of a carrier bio- soluble material with and an active component, and a plurality of wider cone-shaped branches between the sharp end and the base that are geometrically intersected with each other and made of a bio-soluble material; a base film connecting bases of the microneedles in the microneedle matrix with an inner surface and attached to the substrate with an outer surface; wherein the sharp end of the microneedle is located on top of the branches of the microneedle, and wherein the substrate and the base film are mace of flexible materials, as recited in claim 1, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2009/0099537 to DeVoe et al. which discloses a microneedle patch (Fig. 2, 12), comprising: a substrate (microneedle substrate surface 116): a microneedle matrix (see Figs. 11-12) containing more than one microneedle (microneedles 112), wherein each microneedle has a base (shown in Fig. 12), an end, and a plurality of wider branches 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783